DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on (2/9/2021; 7/12/2021; 10/27/2021; 1/31/2022; 5/31/2022; and 8/31/2022) follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on February 9th, 2021.  These drawings are accepted.

Terminal Disclaimer
The terminal disclaimer filed on August 31st, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of issued patent (US 10,939,327 B2) has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Han-Wei Chen (Reg. No. 75,350) on August 19th, 2022 (see interview summary PP# 20220825).

The specification of the invention filed February 9th, 2021 is amended as follows: 

CROSS-REFERENCES TO RELATED APPLICATIONS
	This application is a continuation of US Patent Application No. 16/829,915 filed on March 25, 2020, now issued as US Patent No.: 10,939,327 B2 which is a continuation of and claims priority to International Patent Application PCT/CN2017/103523, filed on September 26, 2017, the contents of which are hereby incorporated by reference in their entirety.

Claims 1, 3, 8, 10, 15, 17 are amended; 
Claim(s) 4-6, 11-13 and 18-20 are canceled;
Claim(s) 21-29 are new (see attached amended claim listing).

Allowable Subject Matter
Claim(s) 1-3, 7-10, 14-17 and 21-29 are allowed. 
	The following is a statement of reasons for the indication of allowable subject matter: 	
	(i) Amended claims 1, 8 and 15 are allowable over prior art since none of the prior art taken individually or in combination particularly discloses, fairly suggests, or renders obvious the following italic limitations:
	In claims 1, 8 and 15 … “wherein before receiving the uplink grant, the method further comprises: submitting a part of the PDCP data of the first split bearer to at least one of the first RLC or the second RLC” … in combination with other limitations recited as specified in claims 1, 8 and 15.
	Note that the first closest prior art Loehr et al. (US 10,609,589 B2, also see provisional application # 62/514,719) discloses:
	a terminal device [see fig. 2, col. 8, lines 39-52, a remote unit “102”; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24] comprising:
	a memory configured to store computer-executable instructions [see fig. 2, col. 8, lines 39-52, a memory “204” storing program code and related data; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24]; and 
	one or more processors in communication with the memory and configured to execute the computer-executable instructions to [see fig. 2, col. 8, lines 39-52, a processor “202” in conjunction with the memory “204” implementing the stored program code and related data to; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24]:
	submit [see fig. 7: Step “708”, col. 17, lines 15-19, submit; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24], on condition that an amount of data to be sent [see fig. 7: Step “708”, col. 17, lines 15-19, in response to an amount of data available for transmission; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24] of a first split bearer [see col. 16, lines 56-58, of a split bearer; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24] is less than a preset threshold [see fig. 7: Step “708”, col. 17, lines 15-19, is below a threshold; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24], PDCP data [see fig. 7: Step “708”, col. 17, lines 15-19, packet data convergence protocol data; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24] of the first split bearer [see col. 16, lines 56-58, of the split bearer; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24] to a first RLC [see fig. 7: Step “708”, col. 17, lines 15-19, to a first radio link control entity; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24], wherein the first split bearer [see col. 16, lines 56-58, the split bearer; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24] corresponds to a first PDCP [see col. 15, lines 56-57, is related to a first PDCP; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24], the PDCP data [see fig. 7: Step “708”, col. 17, lines 15-19, the packet data convergence protocol data; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24] of the first split bearer [see col. 16, lines 56-58, of the split bearer; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24] comprises data [see col. 15, lines 56-57, protocol data units (PDUs); also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24] in the first PDCP [see col. 15, lines 56-57, in the first PDCP; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24], the first PDCP [see col. 15, lines 56-57, the first PDCP; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24] is associated with the first RLC and a second RLC [see fig. 7: Step “702”, col. 17, lines 4-7, being associated with a first radio link control entity and a second radio link control entity; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24], the first RLC [see fig. 7: Step “702”, col. 17, lines 4-7, the first radio link control entity; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24] corresponds to a first cell group [see col. 15, lines 44-59, a master cell group (MCG); also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24], and the second RLC group [see fig. 7: Step “702”, col. 17, lines 4-7, the second radio link control entity; also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24] corresponds to a second cell group [see col. 15, lines 44-59, a second cell group (SCG); also see provisional ‘719, pg. 6, lines 1-4; pg. 7, lines 1-24];
	wherein executing the computer-executable instructions further causes the one or more processors to [see fig. 2, col. 8, lines 39-52, the stored program code and related data triggers the processor “202” to]:
	on condition that an amount of data to be sent [see fig. 7: Step “708”, col. 17, lines 15-19, in response to an amount of data available for transmission] of a first split bearer [see col. 16, lines 56-58, of a split bearer] is less than a preset threshold [see fig. 7: Step “708”, col. 17, lines 15-19, is below a threshold], receive an uplink grant [see col. 17, lines 47-51, receiving at least one uplink grant] before submitting [see fig. 7: Step “708”, col. 17, lines 15-19, prior to submitting] PDCP data [see fig. 7: Step “708”, col. 17, lines 15-19, packet data convergence protocol data] of the first split bearer [see col. 16, lines 56-58, of the split bearer] to a first RLC [see fig. 7: Step “702”, col. 17, lines 4-7, to the first radio link control entity], wherein the uplink grant [see col. 17, lines 47-51, the at least one uplink grant] is configured for transmitting data to be sent [see fig. 7: Step “704”, col. 17, lines 7-15, is used for transmitting the available data] of the first split bearer [see col. 16, lines 56-58, of the split bearer].
	However, Loehr fails to disclose or render obvious the above italic limitations as claimed.

	Note that the second closest prior art Lee et al. (US 2017/0006484 A1) discloses:
	submitting a part of the PDCP data of the first split bearer to at least one of the first RLC or the second RLC [see pg. 8, ¶120 lines 1-8, when the UE generates a PDCP Control PDU, the UE submits the generated PDCP Control PDU only to the RLC entity for MeNB].
	However, Lee fails to disclose or render obvious the above italic limitations as claimed.

	Note that the third closest prior art Yi et al. (US 2019/0289489 A1) discloses:
	submitting a part of the PDCP data of the first split bearer to at least one of the first RLC or the second RLC [see pg. 8, ¶122 lines 1-5, the transmitting PDCP entity of the UE only submits the PDCP PDUs to the associated AM RLC entity].
	However, Yi fails to disclose or render obvious the above italic limitations as claimed.

	Thus, Loehr, Lee, and Yi taken individually or in-combination fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.

	(ii) Claims 1-3, 7-10, 14-17 and 21-29 are also allowable over nonstatutory double patenting rejection since the terminal disclaimer filed on August 31st, 2022 was approved.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Document: 
Kim et al. (US 11,337,104 B2); see fig. 18, col. 47 lines 44-67; col. 48 lines 1-14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469    
  /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469